Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 7, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147950(80)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 147950
  v                                                                 COA: 298206
                                                                    Jackson CC: 09-006101-FH
  VICTOR LEE CRUMP,
             Defendant-Appellant.
  _____________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  to file his reply brief is GRANTED. The reply brief received on December 30, 2013, is
  accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                January 7, 2014
                                                                               Clerk